DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The term “substantially” in line 6 of the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, it is unclear whether the transducer module recited in line 1 of the claim must emit sound waves entirely in only radial directions relative to the longitudinal axis to be considered to be emitting “substantially” all radial directions relative to the longitudinal axis.


As to claims 2-9: Each of said claims inherits the indefiniteness of claim 1 for the reasons noted above regarding the 35 U.S.C. 112 rejection of claim 1.

As to claim 10: The term “substantially” in line 15 of the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, it is unclear how the claimed acoustic barrier is to be construed to be “substantially” preventing receiving of emitted sound waves. Because Applicant’s as-filed specification ¶ 31 discloses only that “the acoustic barrier 44 ensures that the wheel members 40, 42 are separated acoustically”, the claim scope is still rendered unclear because it cannot be determined if substantially is met when only a portion of the emitted sound waves are prevented from being received or all of them are prevented from being received.


As to claims 11-14: Each of said claims inherits the indefiniteness of claim 10 for the reasons noted above regarding the 35 U.S.C. 112 rejection of claim 10.

As to claim 16: Line 6 of the second page of the claim recites in part that each of the claimed static and rotating acoustic barriers “substantially prevent the emitted sound waves from the transmitting component from being received by the receiving component” and accordingly is also rejected under 35 U.S.C. 112 for reasons similar to claim 10 above and is not repeated herein for brevity. The claim is therefore interpreted in the same manner; i.e. any solid object is to be considered to be such a barrier because any such a solid surface will necessarily attenuate any emitted sound waves signal and therefore is considered to be an acoustic barrier.
As to claims 17-19: Each of said claims inherits the indefiniteness of claim 16 for the reasons noted above regarding the 35 U.S.C. 112 rejection of claim 16.



Election/Restrictions
Applicant’s election of group I, drawn to claims 1-20 and species I, drawn to the embodiment in figs. 2-5 and encompassing the subject matter of claims 1-14 and 16-19 as remarked by Applicant in the reply filed on 17 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins US Pat 3,423,991 (hereafter Collins), prior art of record as indicated on the IDS filed 24 January 2022.
As to claim 1: Collins discloses a transducer module (26; fig. 1 and see col. 4, lines 3-5), comprising:

a first electroplate adjacent to the first cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes); and
a second electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure) adjacent to the first cylindrical member (fig. 2 is a depiction of the search unit 20 embodying the first cylindrical member and accordingly both of the first electroplate [top surface 48 in fig. 2] and second electroplate [bottom surface 48 in fig. 2] are considered to be adjacent to the first cylindrical member 20),
wherein the first and second electroplates apply a first electrical signal to the first cylindrical member to generate and emit sound waves in substantially all radial directions relative to the longitudinal axis (col. 3, lines 71-73 and col. 5, lines 39-48; the ultrasonic energy is noted to radiate outwardly from the entire active surface 48).

As to claim 2: Collins discloses the transducer module of claim 1, wherein the emitted sound waves are ultrasonic waves (col. 5, lines 39-48 notes that the radiated energy is ultrasonic energy).

claim 3: Collins discloses the transducer module of claim 1, wherein the first electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes) has an annular shape (the active surface 48 embodied as the vertically higher electroplate surface is considered to have an annular shape by virtue of being disposed along the surface of a cylindrical member, i.e. cylinder 20, and being disposed along the surface thereof as depicted in profile in fig. 2).

As to claim 4: Collins discloses the transducer module of claim 1, wherein the second electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure) has an annular shape (the active surface 48 embodied as the vertically lower electroplate surface is considered to have an annular shape by virtue of being disposed along the surface of a cylindrical member, i.e. cylinder 20, and being disposed along the surface thereof as depicted in profile in fig. 2).

As to claim 5: Collins discloses the transducer module of claim 1, wherein the first cylindrical member (20) is composed of a piezoelectric material (col. 5, lines 22-24 notes that the transducer 26, which comprises the cylindrical member 20 as noted previously in col. 4, lines 3-5, is normally a device such as a piezoelectric crystal).

As to claim 6: Collins discloses the transducer module of claim 1, further comprising:
a second cylindrical member (22; fig. 1);
a third electroplate adjacent to the second cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is considered to be a third electroplate because it is associated with the cylindrical member 22 which is substantially identical to the cylindrical member 20 as noted in col. 3, lines 69-71 and each contains a transducer 26 including such an electroplate embodied by the surface 48 as described above previously such as further noted in col. 4, lines 3-5); and
a fourth electroplate adjacent to the second cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is considered to be a third electroplate because it is associated with the cylindrical member 22 which is substantially identical to the cylindrical member 20 as noted in col. 3, lines 69-71 and each contains a transducer 26 including such an electroplate embodied by the surface 48 as described above previously such as further noted in col. 4, lines 3-5),


As to claim 7: Collins discloses the transducer module of claim 6, wherein the third electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is considered to be a third electroplate because it is associated with the cylindrical member 22 which is substantially identical to the cylindrical member 20 as noted in col. 3, lines 69-71 and each contains a transducer 26 including such an electroplate embodied by the surface 48 as described above previously such as further noted in col. 4, lines 3-5) has an annular shape (the active surface 48 embodied as the vertically higher electroplate surface is considered to have an annular shape by virtue of being disposed along the surface of a cylindrical member, i.e. cylinder 20, and being disposed along the surface thereof as depicted in profile in fig. 2).
As to claim 8: Collins discloses the transducer module of claim 6, wherein the fourth electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as 

As to claim 9: Collins discloses the transducer module of claim 6, wherein the second cylindrical member (22) is composed of a piezoelectric material (col. 5, lines 22-24 notes that the transducer 26, which comprises the cylindrical member 20 as noted previously in col. 4, lines 3-5, is normally a device such as a piezoelectric crystal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US Pat 3,423,991 (hereafter Collins), prior art of record as indicated on the IDS filed 24 January 2022 in view of Usmar et al. US Pat 4,596,146 (hereafter Usmar), prior art of record as indicated in the IDS filed 24 January 2022.
As to claim 10: Collins discloses a transducer module (26; col. 4, lines 3-5), comprising:
a transmitting component (30; see col. 4, lines 3-7) including:
a first cylindrical member (20; fig. 1) having a longitudinal axis (fig. 1; the axis along which the cylinder 20 is longer is considered to be a longitudinal axis);
a first electroplate adjacent to the first cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the 
a second electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure) adjacent to the first cylindrical member (fig. 2 is a depiction of the search unit 20 embodying the first cylindrical member and accordingly both of the first electroplate [top surface 48 in fig. 2] and second electroplate [bottom surface 48 in fig. 2] are considered to be adjacent to the first cylindrical member 20);
a receiving component (the receiver 32 disclosed in col. 4, lines 3-7 associated with the cylindrical member 22) including:
a second cylindrical member (22) having a second longitudinal axis (fig. 1; the axis along which the cylinder 22 is longer is considered to be a longitudinal axis);
a third electroplate adjacent to the second cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is considered to be a third electroplate because it is associated with the cylindrical member 22 which is substantially identical to the cylindrical member 20 as noted in col. 3, lines 69-71 and each contains a transducer 26 including such an electroplate embodied by the surface 48 as described above previously such as further noted in col. 4, lines 3-5); and

wherein the first and second electroplates (the vertically higher and lower of the surfaces 48 depicted in fig. 2 associated with the cylindrical member 20, respectively) apply a first electrical signal to the first cylindrical member to generate and emit sound waves from the transmitting component in substantially all radial directions relative to the first longitudinal axis (col. 3, lines 71-73 and col. 5, lines 39-48; the ultrasonic energy is noted to radiate outwardly from the entire active surface 48),
and wherein, responsive to the receiving component (the receiver 32 disclosed in col. 4, lines 3-7 associated with the cylindrical member 22) receiving a reflection of the sound waves from a test surface, the second cylindrical member (22) vibrates, causing the third and fourth electroplates (the vertically higher and lower depicted of the surfaces 48 depicted in fig. 2 associated with the cylindrical member 22, respectively) to generate a corresponding second electrical signal (col. 5, lines 29-32; the signal generated in such a case will be unique from that 
Collins does not explicitly teach the transducer module comprising:
an acoustic barrier positioned between the transmitting component and the receiving component, wherein the acoustic barrier substantially prevents the emitted sound waves from the transmitting component from being received by the receiving component.

Usmar teaches a transducer module (fig. 1; col. 2, lines 4-7) comprising:
an acoustic barrier (12; fig. 1) positioned between the transmitting component and the receiving component (as depicted by fig. 1; the barrier separates each of two probes 10 and accordingly in the event that one of the probes is utilized in transmission mode and one is utilized in reception, the barrier will separate each of the components),
wherein the acoustic barrier (12; fig. 1) substantially prevents the emitted sound waves from the transmitting component from being received by the receiving component (the acoustic barrier 12 embodied as the mount as depicted in fig. 1 separates each of the probes 10 and accordingly provides a solid surface that will itself absorb ultrasonic energy emitted towards and/or through said mount and thus is considered to meet the claimed limitation of “substantially” prevent[ing] emitted sound waves of the transmitting component from being received by the receiving component when each of the probes 10 are operated in the transmit and reflect mode, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Collins by including an acoustic barrier positioned 

As to claim 11: Collins as modified by Usmar teaches the transducer module of claim 10, wherein the emitted sound waves are ultrasonic waves (Collins col. 5, lines 39-48 notes that the radiated energy is ultrasonic energy).

As to claim 12: Collins as modified by Usmar teaches the transducer module of claim 10, wherein each of the first and second cylindrical members (20 and 22 of Collins, respectively) is composed of a piezoelectrical material (Collins col. 5, lines 22-24 notes that the transducer 26, which comprises the cylindrical members 20 and 22 as noted previously in col. 4, lines 3-5, is normally a device such as a piezoelectric crystal).

As to claim 13: Collins as modified by Usmar teaches the transducer module of claim 10, wherein each of the first (the active surface 48 of Collins depicted in fig. 2 that is depicted as 


	As to claim 14: Collins as modified by Usmar teaches the transducer module of claim 13, wherein the first and second electroplates (the vertically higher and lower of the surfaces 48 of Collins associated with cylinder 20 of Collins) are concentric rings (the electroplates are annularly shaped as noted in by virtue of being disposed along the surface of their respective cylindrical member, i.e. cylinder 20 of Collins, and being disposed along the surface thereof as 
wherein the third and fourth electroplates (the vertically higher and lower of the surfaces 48 of Collins associated with cylinder 22 of Collins) are concentric rings (the electroplates are annularly shaped as noted in by virtue of being disposed along the surface of their respective cylindrical member, i.e. cylinder 22 of Collins, and being disposed along the surface thereof as depicted in profile in fig. 2 and because they are disposed on opposite sides of the shaft 42 as depicted, they are considered to be concentric).

As to claim 16: Collins discloses a wheel probe (col. 5, lines 53-59) for inspecting a test surface of a structure (col. 3, lines 69-75), with the wheel probe comprising:
a transducer module (26; col. 4, lines 3-5), comprising:
a transmitting component (30; see col. 4, lines 3-7) including:
a first cylindrical member (20; fig. 1) having a longitudinal axis (fig. 1; the axis along which the cylinder 20 is longer is considered to be a longitudinal axis);
a first electroplate adjacent to the first cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes); and
a second electroplate (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the 
a receiving component (the receiver 32 disclosed in col. 4, lines 3-7 associated with the cylindrical member 22) including:
a second cylindrical member (22) having a second longitudinal axis (fig. 1; the axis along which the cylinder 22 is longer is considered to be a longitudinal axis);
a third electroplate adjacent to the second cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically above the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is considered to be a third electroplate because it is associated with the cylindrical member 22 which is substantially identical to the cylindrical member 20 as noted in col. 3, lines 69-71 and each contains a transducer 26 including such an electroplate embodied by the surface 48 as described above previously such as further noted in col. 4, lines 3-5); and
a fourth electroplate adjacent to the second cylindrical member (the active surface 48 depicted in fig. 2 that is depicted as being vertically below the coaxial transmission line 61 in the shaft 42 that runs from left to right in the figure; as disclosed in col. 5, lines 39-45, this surface works in conjunction with the electrodes 52 and 54 to radiate ultrasonic energy or detect energy incident thereupon as an electrical signal on said electrodes; this surface is 
a pair of wheel members (the wheel associated with each of the cylinders 20 and 22 as disclosed in col. 5, lines 53-59) composed of a predetermined material for acoustically dry coupling the wheel members to the test surface (col. 5, lines 53-59; the wheel is utilized to couple the wheel members to the test surface without the use of, e.g. a gel, and is therefore considered to be dry coupled);
wherein the first and second electroplates (the vertically higher and lower of the surfaces 48 depicted in fig. 2 associated with the cylindrical member 20, respectively) apply a first electrical signal to the first cylindrical member to generate and emit sound waves from the transmitting component in substantially all radial directions relative to the first longitudinal axis (col. 3, lines 71-73 and col. 5, lines 39-48; the ultrasonic energy is noted to radiate outwardly from the entire active surface 48),
and wherein, responsive to the receiving component (the receiver 32 disclosed in col. 4, lines 3-7 associated with the cylindrical member 22) receiving a reflection of the sound waves from a test surface, the second cylindrical member (22) vibrates, causing the third and fourth electroplates (the vertically higher and lower depicted of the surfaces 48 depicted in fig. 2 associated with the cylindrical member 22, respectively) to generate a corresponding second electrical signal (col. 5, lines 29-32; the signal generated in such a case will be unique from that 
Collins does not explicitly teach the transducer module comprising:
a static acoustic barrier positioned between the transmitting component and the receiving component; and
a rotating acoustic barrier between the wheel members, forming a wheel which rotates about the transducer,
wherein the static and rotating acoustic barriers substantially prevents the emitted sound waves from the transmitting component from being received by the receiving component.

Usmar teaches a transducer module (fig. 1; col. 2, lines 4-7) comprising:
a static acoustic barrier (12; fig. 1) positioned between the transmitting component and the receiving component (as depicted by fig. 1; the barrier separates each of two probes 10 and accordingly in the event that one of the probes is utilized in transmission mode and one is utilized in reception, the barrier will separate each of the components); and
a rotating acoustic barrier (13) between the wheel members (fig. 3; the surface forming the rotating acoustic barrier runs transverse to the static acoustic barrier 12 and is an axle as disclosed in col. 2, lines 14-17), forming a wheel which rotates about the transducer (the axle 13, in combination with the other depicted components of fig. 1, form a wheel which rotates about the transducer at least partially by virtue of being the axle which rotates correspondingly with the wheel probes mounted to mount 12),

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Collins by including a static acoustic barrier positioned between the transmitting component (cylinder 20 and its respective components) and the receiving component (cylinder 22 and its respective components) as well as a rotating acoustic barrier between the wheel members, forming a wheel which rotates about the transducer, wherein the static and rotating acoustic barriers substantially prevent the emitted sound waves from the transmitting component from being received by the receiving component because such barrier serve to not only prevent interfering sound waves from erroneously being detected at the receiving component but also allows each of the probes to be compactly disposed next to one another as suggested in Usmar col. 3, lines 16-18 which can prevent issues due to local variations of a surface being tested by the transducers in the transmitting and receiving components as also noted in Usmar col. 3, lines 18-21.

As to claim 18: Collins as modified by Usmar teaches the wheel probe of claim 16, wherein each of the first (the active surface 48 of Collins depicted in fig. 2 that is depicted as 

As to claim 19: Collins as modified by Usmar teaches the transducer module of claim 18, wherein the first and second electroplates (the vertically higher and lower of the surfaces 48 of Collins associated with cylinder 20 of Collins) are concentric rings (the electroplates are annularly shaped as noted in by virtue of being disposed along the surface of their respective cylindrical member, i.e. cylinder 20 of Collins, and being disposed along the surface thereof as 
wherein the third and fourth electroplates (the vertically higher and lower of the surfaces 48 of Collins associated with cylinder 22 of Collins) are concentric rings (the electroplates are annularly shaped as noted in by virtue of being disposed along the surface of their respective cylindrical member, i.e. cylinder 22 of Collins, and being disposed along the surface thereof as depicted in profile in fig. 2 and because they are disposed on opposite sides of the shaft 42 as depicted, they are considered to be concentric).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collins US Pat 3,423,991 (hereafter Collins), prior art of record as indicated on the IDS filed 24 January 2022 in view of Usmar et al. US Pat 4,596,146 (hereafter Usmar), prior art of record as indicated in the IDS filed 24 January 2022 as applied to claim 16 above, and further in view of Pagano US Pat 4,615,218 (hereafter Pagano).
As to claim 17: Collins as modified by Usmar teaches all of the limitations of the claimed invention as described above regarding claim 16, including a wheel probe with a pair of wheel members (cylinders 20 and 22 of Collins when considered in combination with fig. 1 of Usmar that teaches a pair of wheel probes separated as depicted), composed of a predetermined material for acoustically dry coupling (col. 5, lines 53-59 of Collins; the wheel is utilized to couple the wheel members to the test surface without the use of, e.g. a gel, and is therefore considered to be dry coupled), but does not explicitly teach:
wherein the predetermined material is rubber.

Pagano teaches an ultrasonic wheel probe with a predetermined material (12; fig. 1 and see col. 5, lines 5-9) that is rubber (col. 5, lines 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Collins as modified by Usmar such that the predetermined wheel material of Collins is rubber because such a material can couple an ultrasonic transducer with a material to be tested without requiring an external coupling fluid such as suggested in Pagano col. 5, lines 10-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JOHN M ROYSTON/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856